Ty THe WET=L STATES MESTALCT OUST
2° THE MILE Urs b FRET CP NORTH CABOLINA

brian Pays i J tll

er

 

ibniled J Shites of flagtte, cose tase
fepor 47 Lae, VAL

WIE
See,

“, td // ei b fi ed Wwe Ve oyiaence Ke exptding
T be ang = i (6 br Py i 6 Wigs a, 7
: . He + dmes te ty be a supe v

of oot cha > Sof
Mur | a A on ident sox cones! sel up
\V ae He ee ti ae Ot #2 1"

aay iE f, Tagen apf he Tel 2 bit

- im se thit you bly Us
Se ok 4 wh thet, ye cL rece aa or tecoit ? Thétis 4
fal

i. bs fort Foheton (fice cer, Lefer cho oS tun “

lie “a / ursell a Yarious f bes ae
TA Wad fel» a og Sy, heed Uys
thik - 3 Blow throug! ulh te aves &

an 2M SPA
doy bl rete arene 2 Ony in Ore

bit”
s Aa mola 7?
Taso ae ee ve? m chia or Bet Is a t

Iie, Does lartinsvile Giice wnoacstan lying
a edn! on ke a aaa chime

 

Le

—

Case 1:13-cr-00435-TDS Document 152 Filed 10/03/18 Pane 1 of 2
‘appalled he etd A boli Ke Deporrver (MP ))

(A|
Be Mey CI oon
item a .
dod ase te Wess ere Of 7 hit Ce. 25 9h

oul ae tp: YD needs te fe Wig
ia US, F olin, rhe and fe, Fadevn [Bards Ay

Tf TF the ofS 5 in Greens oC?,
Tinerintg ge tt down The Be 0: Kond', se

Ms ie L. puto ton fl i Kimaswmy,
T hitb DElleve me I ee list week ab hae heprerad.”
Te ed te a Laval eer, May belay. UO burton

All 4 Man nen Mid ob Bpnies,
ne eo ste. I feo for an Oe ct (res

Go eabant wil ill Vevey jar CYL L “5 Thee hp Sse

tou dont ann + MED ¢ “if lice Js - Ly FRE Hur ve ie

the tpreri
T dedawe weer “only oh 0 ary Yds at INE the 1 Is

yo ge CG
fr Healy ‘ied “di ee Habeas oy fOk ah “gt tA HB,
19 ae been

Hh l
wat Ts fail yskn nH

O98 LLG, # dvecte? % F nde

ML
cu the ee vr eh ig i aly
|

y mal > ie», Vig
a a pie or (Matl.

Fl ng (on

 

 

Case 1:13-cr-00435-TDS Document 152 Filed 10/03/18 Pane ? of 2
